1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL P. KLAHN, Sr.,                            Case No. 1:16-cv-00342-DAD-JLT (PC)
12                       Plaintiff,                    ORDER STRIKING PLAINTIFF’S
                                                       RESPONSE TO DEFENDANT’S ANSWER
13           v.
                                                       (Doc. 31)
14    R. SEITZ,
15                       Defendant.
16

17          Defendant filed an Answer to Plaintiff’s First Amended Complaint on October 17, 2018.

18   (Doc. 27.) On November 2, 2018, Plaintiff filed a response to Defendant’s Answer. (Doc. 31.)

19   Plaintiff does not have a right to file a response/surreply to Defendant’s Answer under the Local

20   Rules or the Federal Rules of Civil Procedure. Therefore, Plaintiff’s Response to Defendant’s

21   Answer, filed on November 2, 2018 (Doc. 31), is STRICKEN from the record.

22
     IT IS SO ORDERED.
23

24      Dated:     November 7, 2018                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
